FILED
                            NOT FOR PUBLICATION                             JUL 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONESSA L. HORSEWOOD,                            No. 12-35094

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00335-MO
  v.

LSI TITLE COMPANY OF OREGON,                     MEMORANDUM*
LLC; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Donessa L. Horsewood appeals pro se from the district court’s judgment

dismissing her action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We may affirm on any basis

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008), and we affirm.

      Dismissal of Horsewood’s wrongful foreclosure claim was proper because

Horsewood does not dispute that she received notice of the trustee’s sale and,

therefore, her interest in the property was “foreclosed and terminated” by the

trustee’s sale. Or. Rev. Stat. § 86.797(1) (formerly § 86.770(1)); see also NW

Property Wholesalers, LLC v. Spitz, 287 P.3d 1106, 1109-10 (Or. Ct. App. 2012)

(reviewing statutory framework and stating that a trust deed foreclosure sale

terminates the interest of those who received proper notice).

      Dismissal of Horsewood’s claim for violation of the Fair Debt Collection

Practices Act was proper because Horsewood did not allege facts showing that

defendants fell within the statutory definition of “debt collector.” 15 U.S.C.

§ 1692a(6) (defining “debt collector”); Schlegel v. Wells Fargo Bank, NA, 720 F.3d
1204, 1209 (9th Cir. 2013) (plaintiff failed to allege facts sufficient to show that

mortgagee was a “debt collector” under 15 U.S.C. § 1692a(6)).

      AFFIRMED.




                                           2                                     12-35094